UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7561



ROBERT LEE WHITE,

                                              Petitioner - Appellant,

          versus


EDSEL TAYLOR, Warden of MacDougall Correction-
al Institution; ATTORNEY GENERAL OF THE STATE
OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-97-2378-3-23BC)


Submitted:   December 17, 1998             Decided:   January 12, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. White, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert L. White seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See White v. Taylor, No. CA-97-2378-3-23BC

(D.S.C. Sept. 17, 1998).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2